UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE CRUZ, individually,
                              Plaintiﬀ,

                – against –
                                                               ORDER
LA NUEVA SABROSURA                                         20 Civ. 609 (ER)
RESTAURANT, INC. d/b/a Que
Sabrosura Restaurant and Bar, and EDDY
MORONTA, individually,
                              Defendants.


RAMOS, D.J.:

         be parties are ORDERED to ﬁle a status report by May 1, 2020. Failure to

comply with this Order may result in sanctions including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
